DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 8 of claim 1 recites "separating one or more patterned metal layers, and the patterned metal layers form"; however, it is unclear if the recitation of "the patterned metal layers" refers to all of the one or more patterned metal layers, or a subset of the previously recited one or more patterned metal layers.  Additionally, it is unclear if the recitation of the patterned metal layers requires multiple patterned metal layers, or if the limitation is referring to the one or more patterned metal layers previously recited, which would allow for a single patterned metal layer.  Dependent claims 3-4 and 6-13 are rejected due to their respective dependence on claim 1.
Claims 14 and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 8 of claim 14 recites "separating one or more patterned metal layers, and the patterned metal layers form"; however, it is unclear if the recitation of "the patterned metal layers" refers to all of the one or more patterned metal layers, or a subset of the previously recited one or more patterned metal layers.  Additionally, it is unclear if the recitation of the patterned metal layers requires multiple patterned metal layers, or if the limitation is referring to the one or more patterned metal layers previously recited, which would allow for a single patterned metal layer.  Dependent claims 40-46 are rejected due to their respective dependence on claim 14.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 9 of claim 27 recites "separating one or more patterned metal layers, and the patterned metal layers form"; however, it is unclear if the recitation of "the patterned metal layers" refers to all of the one or more patterned metal layers, or a subset of the previously recited one or more patterned metal layers.  Additionally, it is unclear if the recitation of the patterned metal layers requires multiple patterned metal layers, or if the limitation is referring to the one or more patterned metal layers previously recited, which would allow for a single patterned metal layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 14, 27, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. (US 2017/0054406) in view of Vogel (US 2017/0040933).
	Regarding claim 1, Narla discloses a device comprising: a power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised of first electrical conductors ([0036] L20-29; [0061]) and an insulation layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); solar cells having a cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
	Narla does not explicitly disclose a multi-layer substrate, on which the solar cells are attached, is comprised of a plurality of insulating layers separating one or more patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate.
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a multi-layer substrate ([0035] L13-14; [0039] L3-4; [0077]) comprised of a plurality of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various under-canopy components such as microinverters, lighting, sensors, batteries, and chargers, for example ([0038]).
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 204, 206 remaining exposed when the solar cells and the smart interconnect devices are installed).
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on a surface of the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.
	However, modified Narla does disclose low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), and further discloses the smart connection devices may be able to communicate with one another to discover the layout of the array and determine the optimal electrical connectivity scheme to maximize the total output (Narla - [0028]), and further discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be integrated into the panels, or separately provided or routed between or behind the panels, for example. Modified Narla further discloses these cables can carry signals, power, or both (Narla - [0033]). Additionally, modified Narla discloses smart interconnect devices connected to other interconnect devices and/or other components through sockets (Narla - [0037]).  Further, modified Narla discloses the use of different physical connection configurations (Narla - [0044]).
	Based on the combined teachings of the Narla and Vogel references, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to communicatively connect the smart connection devices with sockets, as disclosed in modified Narla, in the area of the substrate containing the disclosed low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), the communication connection between the disclosed smart connection devices occurring behind the panels (Narla - [0033]), through the embedded wiring system of the substrate of Vogel ([0039] L3-4), because the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).
	Narla, as modified by the teachings of Vogel set forth above, discloses the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K; Narla discloses communication with other smart connection devices, [0028], [0033], and further discloses the use of sockets to form the connections, [0037], and additionally discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both, [0033]), the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the surface of the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K) that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate (Narla - [0033] discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both; Vogel [0039] L3-4 discloses embedded wiring systems in the substrate; additionally, [0077] of Vogel discloses sub-circuits and logic layers added to the wiring matrix).
	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) with the conducting pads (Narla - [0037] discloses sockets) on the surface of the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (area of substrate in Vogel which contain low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Modified Narla discloses the power routing module is comprised of different versions having different layouts of the first electrical conductors that produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) and the conducting pads on the surface of the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate", the limitations are directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claim 14, Narla discloses a method comprising: electrically interconnecting solar cells in an array using a power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised of first electrical conductors for customizing electrical interconnections between the solar cells ([0036] L20-29; [0061]) and an insulation layer for electrically insulating the first electrical conductors of the electrically conductive layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); the solar cells have at least one cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
	Narla does not explicitly disclose a multi-layer substrate on which the solar cells are attached is comprised of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate.
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a multi-layer substrate ([0035] L13-14; [0039] L3-4; [0077]) comprised of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various under-canopy components such as microinverters, lighting, sensors, batteries, and chargers, for example ([0038]).
	With regard to the limitation "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", it would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the power routing module of modified Narla after the installation of the solar cells, because the change in sequence of performing process steps to accomplish the same result (conductors and solar cells formed on a substrate) is prima facie obvious in the absence of new or unexpected results; see /n re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and MPEP 2144.04 (IV c).
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 204, 206 remaining exposed when the solar cells and the smart interconnect devices are installed.
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.
	However, modified Narla does disclose low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), and further discloses the smart connection devices may be able to communicate with one another to discover the layout of the array and determine the optimal electrical connectivity scheme to maximize the total output (Narla - [0028]), and further discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be integrated into the panels, or separately provided or routed between or behind the panels, for example. Modified Narla further discloses these cables can carry signals, power, or both (Narla - [0033]). Additionally, modified Narla discloses smart interconnect devices connected to other interconnect devices and/or other components through sockets (Narla - [0037]).  Further, modified Narla discloses the use of different physical connection configurations (Narla - [0044]).
	Based on the combined teachings of the Narla and Vogel references, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to communicatively connect the smart connection devices with sockets, as disclosed in modified Narla, in the area of the substrate containing the disclosed low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), the communication connection between the disclosed smart connection devices occurring behind the panels (Narla - [0033]), through the embedded wiring system of the substrate of Vogel ([0039] L3-4), because the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).
	Narla, as modified by the teachings of Vogel set forth above, discloses the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K; Narla discloses communication with other smart connection devices, [0028], [0033], and further discloses the use of sockets to form the connections, [0037], and additionally discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both, [0033]), the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K) that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate (Narla - [0033] discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both; Vogel [0039] L3-4 discloses embedded wiring systems in the substrate; additionally, [0077] of Vogel discloses sub-circuits and logic layers added to the wiring matrix).
	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) with the conducting pads (Narla - [0037] discloses sockets) on the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (area of substrate in Vogel which contain low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Modified Narla discloses the power routing module comprised of different versions having different layouts of the first electrical conductors that produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) and the conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Regarding claim 27, Narla discloses a solar cell panel comprising: a solar cell array having a power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised first electrical conductors ([0036] L20-29; [0061]) and an insulation layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); the solar cells have a cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
	Narla does not explicitly disclose a multi-layer substrate on which the solar cells are attached is comprised of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate.
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a multi-layer substrate ([0035] L13-14; [0039] L3-4; [0077]) comprised of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various under-canopy components such as microinverters, lighting, sensors, batteries, and chargers, for example ([0038]).
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 204, 206 remaining exposed when the solar cells and the smart interconnect devices are installed).
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.
	However, modified Narla does disclose low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), and further discloses the smart connection devices may be able to communicate with one another to discover the layout of the array and determine the optimal electrical connectivity scheme to maximize the total output (Narla - [0028]), and further discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be integrated into the panels, or separately provided or routed between or behind the panels, for example. Modified Narla further discloses these cables can carry signals, power, or both (Narla - [0033]). Additionally, modified Narla discloses smart interconnect devices connected to other interconnect devices and/or other components through sockets (Narla - [0037]).  Further, modified Narla discloses the use of different physical connection configurations (Narla - [0044]).
	Based on the combined teachings of the Narla and Vogel references, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to communicatively connect the smart connection devices with sockets, as disclosed in modified Narla, in the area of the substrate containing the disclosed low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), the communication connection between the disclosed smart connection devices occurring behind the panels (Narla - [0033]), through the embedded wiring system of the substrate of Vogel ([0039] L3-4), because the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).
	Narla, as modified by the teachings of Vogel set forth above, discloses the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K; Narla discloses communication with other smart connection devices, [0028], [0033], and further discloses the use of sockets to form the connections, [0037], and additionally discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both, [0033]), the area of the substrate in the corner region that remains exposed when the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K) that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate (Narla - [0033] discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both; Vogel [0039] L3-4 discloses embedded wiring systems in the substrate; additionally, [0077] of Vogel discloses sub-circuits and logic layers added to the wiring matrix).
	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) with the conducting pads (Narla - [0037] discloses sockets) on the substrate in the area of the substrate in the corner region that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate (area of substrate in Vogel which contain low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Modified Narla discloses the power routing module comprised of different versions having different layouts of the first electrical conductors that produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) and the conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate", the limitations are directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claims 3 and 40, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module includes a bypass diode for protecting the solar cells from a reverse bias and the bypass diode is connected to one or more of the first electrical conductors of the power routing module (Narla - [0041], [0045]).
	Regarding claim 4, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses an electrical connection is formed by an electrical joint (Narla - [0037] discloses the use of sockets) between one or more of the first electrical conductors of the power routing module and one or more of the second electrical conductors of the substrate (location of the socket on the substrate between cells in Vogel as set forth in the modification above).
	Regarding claims 6 and 41, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module electrically interconnects the solar cells with one or more power lines in the substrate (Narla - [0033]; Vogel [0039] L3-4 discloses embedded wiring systems in the substrate; additionally, [0077] of Vogel discloses sub-circuits and logic layers added to the wiring matrix).
	Regarding claims 7 and 42, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module electrically interconnects the solar cells by providing a series connection between the solar cells (Narla - [0032]).
	Regarding claims 8 and 43, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the power routing module electrically interconnects the solar cells by bridging connections around the solar cells (Narla - [0041] discloses bypassing solar cells).
	Regarding claim 9, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module electrically interconnects the solar cells within columns of the solar cells (Narla - Fig. 2).
	Regarding claims 10 and 44, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the power routing module electrically interconnects the solar cells between columns of the solar cells (Narla - Fig. 2).
	Regarding claims 11 and 45, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the array is a non-rectangular array and the power routing module electrically interconnects the solar cells in the non-rectangular array (Narla - [0043], Fig. 6).
Claims 12 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. (US 2017/0054406) in view of Vogel (US 2017/0040933) as applied to claims 1 and 14 above, and further in view of Snidow (US 2013/0263915).
	Regarding claims 12 and 46, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module includes one or more of the first electrical conductors for routing current around a stayout zone (Narla - [0041] discloses the smart interconnect devices configured to bypass a solar cell).
	While modified Narla does disclose repair of the damaged or otherwise underperforming PV component (Narla - [0036]), and further discloses bypassing a failed and non-operational panel (Narla - [0041]), modified Narla does not explicitly disclose the removal of solar cells.
	Snidow discloses the removal, replacement, and/or repair of a solar section ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove and replace, as disclosed by Snidow, the damaged or otherwise underperforming PV component of modified Narla, because as evidenced by Snidow, the removal and replacement of a component, instead of repairing the component, amounts to the use of a functional equivalent method in the art for addressing damaged or otherwise underperforming components, and one of ordinary skill would have a reasonable expectation of success when removing and replacing the damaged or otherwise underperforming PV components of modified Narla based on the teaching of Snidow. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. (US 2017/0054406) in view of Vogel (US 2017/0040933) as applied to claim 1 above, and further in view of Asai et al. (US 5,330,583).
	Regarding claim 13, modified Narla discloses all the claim limitations as set forth above. 
	While modified Narla does disclose the use of sockets (Narla - Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K), modified Narla does not explicitly disclose the power routing module includes an adhesive for attaching to the substrate.
	 Asai discloses a power routing module (bypass module) attached to a solar cell module using solder (C7/L28-29).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use solder, as disclosed by Asai, to attach the power routing module of modified Narla to the substrate, because as evidenced by Asai, the use of solder to attach a power routing module (a bypass diode serves to route power) to a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when attaching the power routing module of modified Narla to the substrate using solder based on the teaching of Asai.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the Narla reference merely describes how PV panels are interconnected, and that the Narla reference does not describe the solar cells have cropped corners, or that the solar cells are attached to a multi-layer substrate, or that the substrate has buried conductors, or that the surface of the substrate has conducting pads in an exposed area for connecting to the power routing module, or that the power routing module connects to front and back contacts of the solar cells.
In response to Applicant's argument, Narla discloses in paragraph [0024] that the smart interconnect device is designed to connect one or more energy-generation modules, nodes, panels, cells, etc. in such a way that the electrical configuration of each connected energy generation module are easily connected and/or changed. 	The claims require solar cells in an array, and there is nothing in the claims to preclude the interpretation in which 202 in Narla satisfy the limitation "cells".  The claims do not define or describe the term "cells" in a manner which would preclude the interpretation set forth in the office action.
With regard to Applicant's argument that Narla does not describe the solar cells have cropped corners, as set forth in the office action, Narla discloses solar cells having a cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
With regard to Applicant's argument that Narla does not disclose the solar cells are attached to a multi-layer substrate, or that the substrate has buried conductors, or that the substrate has conducting pads in an exposed area for connecting to the power routing module, or that the power routing module connects to front and back contacts of the solar cells; as set forth in the office action, Narla discloses sockets in paragraph [0037], and as noted in the office action, the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited relative to a claimed structural component.  Regarding the other limitations argued by Applicant as not being disclosed in Narla; Narla is not relied upon to teach those limitations, but rather Vogel is relied upon to teach the limitations as set forth in the office action.  Vogel is relied upon to teach insulating layers separating patterned metal layers, and embedded wiring systems.
	As set forth in the office action, Vogel discloses a method comprising electrically interconnecting solar cells in an array on a multi-layer substrate ([0035] L13-14; [0039] L3-4; [0077]) comprised of a plurality of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
Further, with regard to the Vogel reference, Applicant argues that Vogel does not describe how the solar cells that make up the PV modules are interconnected.  In response to Applicant's argument, as set forth above with regard to the Narla reference, the claims require solar cells in an array, and there is nothing in the claims to preclude the interpretation in which the modules of Vogel satisfy the limitation "cells".  The claims do not define or describe the term "cells" in a manner which would preclude the interpretation set forth in the office action.
It is further noted in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any structural differences between a "cell" and a "module") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer" are not intended use limitations, but instead recite the functions performed by various structures.  In response to Applicant's argument, the disclosed "power routing module", "electrically conductive layer comprised of first electrical conductors", and "insulation layer", have the capability to perform the recited limitations as set forth in the office action, and therefore, satisfy the requirements of the claim.  As set forth in the office action,  with regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Applicant argues that the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate" are not product-by-process limitations directed to the manner in which the device is made, but instead recite the relationships between the various structures.  In response to Applicant's argument, the limitations are directed to a point in the process, specifically identified by the terms "until" and "when", and as set forth in the office action, the limitations are directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	With regard to the limitations "a multi-layer substrate on which the solar cells are attached is comprised of insulating layers separating patterned metal layers, and the patterned metal layers form second electrical conductors buried within the substrate" and "the power routing module is attached to the substrate in the area of the substrate in the corner region", the limitations are satisfied by the prior art disclosures set forth in the office action.
In response to Applicant's argument that the various elements of Applicant's claimed invention together provide solutions to problems not recognized by the cited references, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that the amendments to claims 12 and 46 overcome the 112 rejections set forth in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726